DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 28-29 and 31-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0260830 (Ghosh).
For claim 28, Ghosh teaches a light source (fig. 6 and 13) comprising a plurality of light emitters (fig. 6, 601, [0071]; fig. 13, 1330, [0108]) aligned to project respective beams of light into a field of view (fig. 13, 1376/1377, [0109]); and
a micro-lens array between the light source and the field of view, the micro-lens array defining a plurality of micro-optic channels (fig. 6, 603, [0072],fig. 13, 1362, [0108]), each of the micro-optic channels including a respective micro-optic lens of 
For claim 29, Ghosh teaches the respective micro-optic lens is configured to receive a respective been of light from the emitter and alter a divergence thereof (fig. 6, [0072]).
For claim 31, Ghosh teaches each of the micro-optic channels defines an emission path in which an optical axis of the respective micro-optic a lens is aligned with an optical axis of the respective light emitter (fig. 6, [0072]).
For claim 32, Ghosh teaches the LIDAR apparatus is configured to output a plurality of collimated beams of light (fig. 6).
For claim 33, Ghosh teaches the plurality of light emitters comprises a plurality of vertical cavity surface emitting lasers (VCSELs) ([0072]-[0108]).
For claim 34, Ghosh teaches the micro-lens array comprises a primary optical element that is configured to alter a divergence of the respective beams of light in a first direction (fig. 6, 603, fig. 13, 1362, direction along the optical axis), and further comprising: a secondary lens positioned to receive output beams from the primary optical element and alter a divergence thereof in a second direction different from the first direction (fig. 13, lens 1364, alters divergence along directions not parallel to the optical axis). 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 12, 14, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0219764 (Lipson) in view of US 2015/0308671 (Tischler) .
For claim 1, Lipson teaches a laser array (fig. 1) comprising:
a plurality of laser diodes (fig. 1, 18, [0022]) arranged on a surface of a non-native substrate (fig. 1, 14, [0022]), wherein respective laser diodes of the plurality of laser diodes have different orientations relative to one another (fig. 1 and 3 both show respective lasers of a plurality having different orientations), 
wherein the respective laser diodes are configured to provide coherent light emission in different directions (fig. 2, 36, a vcsel laser diode provides coherent light), and wherein the laser array is configured to emit an output beam comprising the coherent light emission from (fig. 2).
Lipson does not explicitly teach the plurality of laser diodes are electrically connected to one another. However, Tischler teaches a plurality of light emitting elements (fig. 2A, 230) electrically connected to one another (fig. 2A) in order to provide common power conductors (fig. 2A, 210 and 220).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to electrically connect the plurality of lasers in Lipson to one another in order to provide common power conductors to the laser diodes.
The above combination does not teach subsets of the plurality of laser diodes are electrically connected anode to cathode on the non-native surface. However, Matsubara teaches a subset of the plurality of laser diodes are electrically connected anode to cathode (fig. 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to connect subsets of the plurality of laser 
For claim 12, Lipson teaches an optical element that is attached to the non-native substrate and is configured to divert optical signals output from the respective laser diodes positioned at respective regions of the laser array to different portions of a field of view alter a divergence of the output beam in at least one dimension (fig. 2, 38).
For claim 14, Lipson teaches the optical element comprises a primary lens that is configured to alter the divergence of the output beam in a first direction (fig. 2, 38, in plane of image). Lipson does not teach a secondary lens positioned to receive output beam from the primary lens and alter the divergence thereof in a second direction. However, Lipson does teach forming a 3 dimensional scan ([0011]), and it would have been obvious to one having ordinary skill in the art at the time the invention was made to use a secondary lens in order to create a beam pattern perpendicular to the figure and allow for 3-D mapping, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Note that cylindrical lenses were well-known in the art before the effective filing date of the claimed invention and one of ordinary skill in the art would have known to use two perpendicularly oriented cylindrical lenses to create the two dimensional mapping. The preceding well-known statement was made in the previous office action and was not traversed.  It is therefore taken to be admitted prior art.
For claim 18, the previous combination does not teach the respective laser diodes comprise a residual tether portion and/or a relief feature at a periphery thereof, 
For claim 20, Lipson teaches the respective laser diodes are surface-emitting lasers ([0022]). Matsubara further teaches wherein respective lasing apertures of the surface-emitting lasers define optical axes (fig. 1, 421, [0087])  that are oriented in the different directions, respectively (Lipson, fig. 1 and 2, different arrays, 34, are oriented in 
The combination does not explicitly teach respective electrical contacts to the surface- emitting lasers are smaller than the respective lasing apertures thereof in at least one dimension. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to determine the workable and optimum dimensions of the contacts and apertures including electrical contacts being smaller than the respective lasing apertures thereof in at least one dimension in order to ensure output light is not blocked by the contact, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0219764 (Lipson) in view of US 2015/0308671 (Tischler) and further in view of US 2016/0156157 (Matsubara) as evidenced by US 2015/0260830 (Ghosh) and in view of Ghosh.
For claim 15, the previous combination does not teach the optical element comprises at least one of a Fresnel lens, a plurality of shaped lenslets, an optical diffuser, or a plurality of ball lenses.
However, Ghosh teaches the optical element comprises at least one of a Fresnel lens, a plurality of shaped lenslets, an optical diffuser, or a plurality of ball lenses (fig. 13, 1362, note the claim recites the elements in the alternative and 1362 may be considered a plurality of lenslets). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the plurality of 
For claim 16, Ghosh does not teach respective ball lenses of the plurality of ball lenses are suspended over respective subsets of the plurality of laser diodes, and wherein optical axes of the respective ball lenses are offset with respect to optical axes defined by respective lasing apertures of the respective subsets of the plurality of laser diodes. However, the ball lenses are not required by the claim as they are listed in the alternative in claim 15 from which claim 16 depends. Therefore the additional details of claim 16 do not make the claimed invention patentably distinct from the prior art.
Claim 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0260830 (Ghosh) in view of US 2016/0156157 (Matsubara) and US 2015/0219764 (Lipson).
For claim 21, Ghosh teaches A LIDAR apparatus (fig. 13), comprising: an emitter array (fig. 13, 1330, [0108] also fig. 4(c), [0063]) configured to illuminate a field of view (fig. 13, including, but not limited to planes 1376 and 1377), the emitter array comprising emitter elements that are configured to output respective optical signals (fig. 13, beams from each laser); and at least one optical element that is configured to divert the respective optical signals output from the emitter elements positioned at respective regions of the emitter array to different portions of the field of view (fig. 13, 1362 and 1364). Ghosh further teaches respective subsets of the emitter elements are electrically connected to one another (fig. 4(c)). However, Ghosh does not specifically teach the emitter elements are connected to one another anode to cathode or that they are electrically connected on a non-native substrate. However, the manner of connection is 
The combination does not teach the connection is on a non-native substrate. However, Lipson teaches emitter elements (fig. 1, 18) on a non-native substrate (fig. 1, 12) in order to provide a desired field of view ([0012]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the non-native substrate of Lipson with the previous invention such that the connection is on a non-native substrate in order to provide a desired field-of-view.
For claim 22, Ghosh teaches the respective optical signals define an output beam having a non-uniform intensity distribution over the field of view (fig. 13, beams are focused to different spots which will have higher intensity).
For claim 23, Ghosh does not teach at least one optical element comprises respective regions having different optical characteristics. However, that examiner takes official notice that optical element comprising respective regions having different optical characteristics such as grin (graded index) lenses were well-known alternatives to conventional lenses before the effective filing date of the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a well-known grin lens as a simple substitution for the lens of Ghosh as the substituted components and their functions were known in the art and the substitution would have yielded predictable results.  In the present case, the substituted 
	For claim 24, Ghosh teaches the respective regions of at least one optical element are configured to divert the respective optical signals to provide respective far field patterns over respective angles of the field of view that collectively define the non-uniform intensity distribution (fig. 13, beams are focused by different regions of the lens 1364 to different spots which will have higher intensity).
	For claim 25, Ghosh teaches the at least one optical element comprises a plurality of lenslets (fig. 13, 1362), wherein respective shapes of the lenslets vary in one or more directions along a surface of the emitter array (fig. 13, 1362, the shape varies in the vertical direction, e.g. the thickness and there the shape of the lenslets increases and decreases).
For claim 26, the embodiment of figure 13 does not teach the optical element comprises an optical diffuser. However, Ghosh teaches an optical diffuser is included in order to change structured light to a smooth flat illumination mode by positioning a switchable diffuser in front of the laser surface ([0010]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the diffuser in the embodiment of fig. 13 in order to change structured light to a smooth flat illumination mode by positioning a switchable diffuser in front of the laser surface.
For claim 27, Ghosh teaches the at least one optical element is configured to divert the respective optical signals output from the emitter elements positioned at respective regions of the emitter array to different portions of the field of view to alter a .
Allowable Subject Matter
Claims 2-5, 7, 11 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 2 and its dependent claims are allowable based on applicants arguments submitted 2/11/2020; in particular, see final paragraph at page 11. For claims 7 and 30, while the individual elements are known, the prior art does not teach or suggest the elements combined as claimed.
Response to Arguments
Applicant's arguments filed 2/11/2020 have been fully considered but they are not persuasive. Regarding claim 1, the applicant argues that the connection between VCSELs is on their native substrate and not on the non-native substrate. While the connection in Matsubara is on the native substrate, the argument fails to address the combination with Lipson.  Even though Matsubara places the connection of the native substrate of the array, the combination places the array on the non-native substrate in Lipson; therefore, the connection is also on the non-native substrate as the array is on the non-native substrate.
Applicant’s arguments with respect to claim 2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the .
Applicant’s arguments, see page 11, filed 2/11/2020, with respect to claim 2 have been fully considered and are persuasive.  The rejection of claim 2 has been withdrawn. 
Applicant’s arguments with respect to claim 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to contact the examiner at the above number.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Manno can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Carter/Primary Examiner, Art Unit 2828